  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

        MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


EDWARD BRAGGS, et al.,           )
                                 )
       Plaintiffs,               )
                                 )       CIVIL ACTION NO.
       v.                        )         2:14cv601-MHT
                                 )              (WO)
JEFFERSON S. DUNN, in his        )
official capacity as             )
Commissioner of                  )
the Alabama Department of        )
Corrections, et al.,             )
                                 )
       Defendants.               )

             ORDER REGARDING EXPIRATION OF STAY

       Based on the representations made in open court on

December    6,   2019,   with   regard   to   the   stay   of   the

proceedings in this case pursuant to the orders of the

court entered on June 10, August 19, and September 9,

2019 (doc. nos. 2569, 2597, and 2608), it is ORDERED

that the stay will expire on December 13, 2019, at 5:00

p.m.

       DONE, this the 9th day of December, 2019.

                            /s/ Myron H. Thompson
                         UNITED STATES DISTRICT JUDGE
